 
EXHIBIT 10


 
[Missing Graphic Reference]
 
CBS Corporation 
51 West 52nd Street
 New York, NY 10019










Joseph R. Ianniello
c/o CBS Corporation
51 West 52nd Street
New York, NY  10019




Dear
Joe:                                                                                                         February
3, 2011


This agreement amends and restates your employment agreement dated as of July
20, 2009 (this amendment and restatement, the “Agreement”).  CBS Corporation
(“CBS”), having an address at 51 West 52nd Street, New York, New York 10019,
agrees to employ you and you agree to accept such employment upon the following
terms and conditions:
 
1.             Term.  The term of your employment under this Agreement shall
commence on July 20, 2009 (the “Effective Date”) and, unless earlier terminated
under this Agreement, shall expire on July 20, 2013 (the “Expiration
Date”).  The period from the Effective Date through the Expiration Date is
referred to herein as the “Term” notwithstanding any earlier termination of your
employment for any reason.
 
2.             Duties.  You will serve as the Executive Vice President and Chief
Financial Officer, and you agree to perform all duties reasonable and consistent
with that office as the President and Chief Executive Officer of CBS (the “CEO”)
may assign to you from time to time.  You agree to devote your entire business
time, attention and energies to the business of CBS.   Your principal place of
employment will be CBS’s executive offices in the New York metropolitan area;
provided, however, that you will be required to render services in the Los
Angeles metropolitan area and elsewhere upon request for business reasons.
 
3.             Base Compensation.
 
(a)           Salary.  For all the services rendered by you in any capacity
under this Agreement, CBS agrees to pay you base salary (“Salary”) at the rate
of One Million Five Hundred Thousand Dollars ($1,500,000) per annum, less
applicable deductions and withholding taxes, in accordance with CBS’s payroll
practices as they may exist from time to time.  Your Salary shall be reviewed
annually and may be increased, but not decreased.  Any increase shall be made at
a time, and in an amount, that CBS shall
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Joseph R. Ianniello
February 3, 2011
Page 2
 
 
determine in its discretion.
 
(b)           Bonus Compensation.  You also shall be eligible to receive annual
bonus compensation (“Bonus”) during your employment with CBS under this
Agreement, determined and payable as follows:
 
(i)           Your Bonus for each calendar year during your employment with CBS
under this Agreement will be determined in accordance with the guidelines of the
CBS short-term incentive program (the “STIP”), as such guidelines may be amended
from time to time without notice in the discretion of CBS.
 
(ii)           Your target bonus (“Target Bonus”) for each calendar year during
your employment with CBS under this Agreement shall be 200% of your Salary in
effect on November 1st of the calendar year.
 
(iii)           Your Bonus for any calendar year shall be payable, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the following calendar year.
 
(iv)           If, prior to the last day of a calendar year, your employment
with CBS terminates, you may be entitled to payment of a prorated bonus based on
then current CBS policy, as in effect from time to time, payable in accordance
with paragraph 3(b)(iii).
 
(c)           Long-Term Incentive Compensation.  You shall be eligible to
receive annual grants of long-term incentive compensation under the CBS
Corporation 2009 Long-Term Incentive Plan (or any successor plan thereto) (the
“LTIP”), as may be amended from time to time without notice in the discretion of
CBS.  You shall have a target long-term incentive value equal to Three Million
Dollars ($3,000,000).  The precise amount, form and timing of any such long-term
incentive award, if any, shall be determined in the discretion of the
Compensation Committee of the CBS Board of Directors (the “Committee”).


4.           Benefits.  You shall be eligible to participate in all CBS
vacation, medical, dental, life insurance, long-term disability insurance,
retirement, long-term incentive and other benefit plans and programs applicable
generally to other senior executives of CBS and its subsidiaries, in accordance
with the terms of the plans, as may be amended from time to time.  This
provision shall not be construed to either require CBS to establish any welfare,
compensation or long-term incentive plans, or to prevent the modification or
termination of any plan once established, and no action or inaction with respect
to any plan shall affect this Agreement.
 
5.          Business Expenses.  During your employment under this Agreement, CBS
shall reimburse you for such reasonable travel and other expenses incurred in
the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 3
 
 
performance of your duties as are customarily reimbursed to CBS executives at
comparable levels.  Such travel and other expenses shall be reimbursed by CBS as
soon as practicable in accordance with CBS’s established guidelines, as may be
amended from time to time, but in no event later than December 31st of the
calendar year following the calendar year in which you incur the related
expenses.
 
6.          Non-Competition, Confidential Information, Etc.
 
(a)           Non-Competition.  You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS or any of its
subsidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement.  You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time is competitive with any business
of CBS, or any of its subsidiaries, without the written consent of CBS;
provided, however, that this provision shall not prevent you from investing as
less than a one (1%) percent stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the period during your employment with CBS
and shall continue following the termination of your employment for any reason,
including by expiration of this Agreement for the greater of: (i) twelve (12)
months; or (ii) for so long as any payments are due to you pursuant to paragraph
7(b), 7(c) or 7(j) of this Agreement, subject to CBS’s acceptance of your
written request pursuant to paragraph 6(j) of this Agreement, if any.


(b)           Confidential Information.  You agree that, during the Term and at
any time thereafter, (i) you shall not use for any purpose other than the duly
authorized business of CBS, or disclose to any third party, any information
relating to CBS, or any of CBS’s affiliated companies which is non-public,
confidential or proprietary to CBS or any of CBS’s affiliated companies
(“Confidential Information”), including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of your duties under this Agreement consistent with CBS’s policies);
and (ii) you will comply with any and all confidentiality obligations of CBS to
a third party, whether arising under a written agreement or
otherwise.  Information shall not be deemed Confidential Information which (x)
is or becomes generally available to the public other than as a result of a
disclosure by you or at your direction or by any other person who directly or
indirectly receives such information from you, or (y) is or becomes available to
you on a non-confidential basis from a source which is entitled to disclose it
to you.  For purposes of this paragraph 6(b), the term “third party” shall be
defined to mean (x) with respect to the Confidential Information of CBS and its
subsidiaries, any person other than CBS and its subsidiaries or any of their
respective
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 4
 
 
directors and senior officers, and (y) with respect to the Confidential
Information of CBS’s affiliated companies which are not subsidiaries of CBS, any
person other than CBS, CBS’s affiliated companies or any of their respective
directors and senior officers.
 
(c)           No Solicitation, Etc.  You agree that, while employed by CBS and
for the greater of twelve (12) months thereafter or for so long as payments are
due to you pursuant to paragraph 7(b), 7(c) or 7(j) of this Agreement, you shall
not, directly or indirectly:
 
(i)           employ or solicit the employment of any person who is then or has
been within twelve (12) months prior thereto, an employee of CBS  or any of
CBS’s affiliated companies; or
 
(ii)           do any act or thing to cause, bring about, or induce any
interference with, disturbance to, or interruption of any of the then-existing
relationships (whether or not such relationships have been reduced to formal
contracts) of CBS or any of CBS’s affiliated companies with any customer,
employee, consultant or supplier.
 
(d)           CBS Ownership.  The results and proceeds of your services under
this Agreement, including, without limitation, any works of authorship resulting
from your services during your employment with CBS and/or any of CBS’s
affiliated companies and any works in progress resulting from such services,
shall be works-made-for-hire and CBS shall be deemed the sole owner throughout
the universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner CBS determines, in its discretion, without
any further payment to you.  If, for any reason, any of such results and
proceeds are not legally deemed a work-made-for-hire and/or there are any rights
in such results and proceeds which do not accrue to CBS under the preceding
sentence, then you hereby irrevocably assign and agree to assign any and all of
your right, title and interest thereto, including, without limitation, any and
all copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
CBS shall have the right to use the work in perpetuity throughout the universe
in any manner CBS determines, in its discretion, without any further payment to
you.  You shall, as may be requested by CBS from time to time, do any and all
things which CBS may deem useful or desirable to establish or document CBS’s
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are unavailable or unwilling to
execute such documents, you hereby irrevocably designate the Executive Vice
President, General Counsel, CBS Corporation or his designee as your
attorney-in-fact with the power to execute such documents on your behalf.  To
the extent you have any rights in the results and proceeds of your services
under this Agreement that cannot be assigned as described above, you
unconditionally and irrevocably waive the enforcement of such rights.  This
paragraph 6(d) is subject to, and does not limit, restrict, or constitute a
waiver by CBS of
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 5
 
 
any ownership rights to which CBS may be entitled by operation of law by virtue
of being your employer.
 
(e)           Litigation.
 
(i)           You agree that during the Term and for twelve (12) months
thereafter or, if later, during the pendency of any litigation or other
proceeding, (x) you shall not communicate with anyone (other than your own
attorneys and tax advisors), except to the extent necessary in the performance
of your duties under this Agreement, with respect to the facts or subject matter
of any pending or potential litigation, or regulatory or administrative
proceeding involving CBS, or any of CBS’s affiliated companies, other than any
litigation or other proceeding in which you are a party-in-opposition, without
giving prior notice to CBS or its counsel; and (y) in the event that any other
party attempts to obtain information or documents from you with respect to such
matters, either through formal legal process such as a subpoena or by informal
means such as interviews, you shall promptly notify CBS’s counsel before
providing any information or documents.
 
(ii)           You agree to cooperate with CBS and its attorneys, both during
and after the termination of your employment, in connection with any litigation
or other proceeding arising out of or relating to matters in which you were
involved or had knowledge of prior to the termination of your employment.  Your
cooperation shall include, without limitation, providing assistance to CBS’s
counsel, experts or consultants, providing truthful testimony in pretrial and
trial or hearing proceedings and any travel related to your attendance at such
proceedings.  In the event that your cooperation is requested after the
termination of your employment, CBS will (x) seek to minimize interruptions to
your schedule to the extent consistent with its interests in the matter; and (y)
reimburse you for all reasonable and appropriate out-of-pocket expenses actually
incurred by you in connection with such cooperation within 60 calendar days
following the date on which CBS receives appropriate documentation with respect
to such expenses, but in no event later than December 31 of the calendar year
following the calendar year in which you incur the related expenses.
 
(iii)           You agree that during the Term and at any time thereafter, to
the fullest extent permitted by law, you will not testify voluntarily in any
lawsuit or other proceeding which directly or indirectly involves CBS, or any of
CBS’s affiliated companies, or which may create the impression that such
testimony is endorsed or approved by CBS, or any of CBS’s affiliated companies,
without advance notice (including the general nature of the testimony) to and,
if such testimony is without subpoena or other compulsory  legal process the
approval of the Executive Vice President and General Counsel, CBS Corporation.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 6
 
 
(f)          No Right to Give Interviews or Write Books, Articles, Etc.  During
the Term, except as authorized by CBS, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles, television or motion picture productions or other
creations, in either case, concerning CBS, or any of CBS’s affiliated companies
or any of their respective officers, directors, agents, employees, suppliers or
customers.
 
(g)           Return of Property.  All documents, data, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for you and utilized by you in the
course of your employment with CBS shall remain the exclusive property of
CBS.  In the event of the termination of your employment for any reason, CBS
reserves the right, to the extent permitted by law and in addition to any other
remedy CBS may have, to deduct from any monies otherwise payable to you the
following:  (i) all amounts you may owe to CBS, or any of CBS’s affiliated
companies at the time of or subsequent to the termination of your employment
with CBS; and (ii) the value of the CBS property which you retain in your
possession after the termination of your employment with CBS.  In the event that
the law of any state or other jurisdiction requires the consent of an employee
for such deductions, this Agreement shall serve as such
consent.  Notwithstanding anything in this Section 6(g) to the contrary, CBS
will not exercise such right to deduct from any monies otherwise payable to you
that constitute “deferred compensation” within the meaning of Internal Revenue
Code Section 409A (“Code Section 409A”).


(h)           Non-Disparagement.  You agree that, during the Term and for a
period of one year thereafter, you shall not, in any communications with the
press or other media or any customer, client or supplier of CBS or any of CBS’s
affiliated companies, criticize, ridicule or make any statement which disparages
or is derogatory of CBS or any of CBS’s affiliated companies, or any of their
respective directors or senior officers.
 
(i)           Injunctive Relief.  CBS has entered into this Agreement in order
to obtain the benefit of your unique skills, talent, and experience.  You
acknowledge and agree that any violation of paragraphs 6(a) through (h) of this
Agreement will result in irreparable damage to CBS and, accordingly, CBS may
obtain injunctive and other equitable relief for any breach or threatened breach
of such paragraphs, in addition to any other remedies available to CBS.
 
(j)           Survival; Modification of Terms.  Your obligations under
paragraphs 6(a) through (i) shall remain in full force and effect for the entire
period provided therein notwithstanding the termination of your employment under
this Agreement for any reason or the expiration of the Term; provided, however,
that your obligations under paragraph 6(a) (but not under any other provision of
this Agreement) shall cease if: (x) CBS terminates your employment without
Cause; (y) you provide CBS
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 7
 
 
a written notice indicating your desire to waive your right to receive, or to
continue to receive, termination payments and benefits under paragraph
7(b)(ii)(A) through (D) or paragraph 7(j)(ii)(A) through (F), as applicable; and
(z) CBS notifies you that it has, in its discretion, accepted your request.  You
and CBS agree that the restrictions and remedies contained in paragraphs 6(a)
through (i) are reasonable and that it is your intention and the intention of
CBS that such restrictions and remedies shall be enforceable to the fullest
extent permissible by law.  If a court of competent jurisdiction shall find that
any such restriction or remedy is unenforceable but would be enforceable if some
part were deleted or the period or area of application reduced, then such
restriction or remedy shall apply with the modification necessary to make it
enforceable.  You acknowledge that CBS conducts its business operations around
the world and has invested considerable time and effort to develop the
international brand and goodwill associated with the “CBS” name.  To that end,
you further acknowledge that the obligations set forth in this paragraph 6 are
by necessity international in scope and necessary to protect the international
operations and goodwill of CBS and its affiliated companies.
 
7.            Termination of Employment.
 
(a)           Termination for Cause.
 
(i)           CBS may, at its option, terminate your employment under this
Agreement for Cause.  For purposes of this Agreement (and any other agreement
that expressly incorporates the definition of Cause hereunder), “Cause” shall
mean: (A) embezzlement, fraud or other conduct which would constitute a felony
or a misdemeanor involving fraud or perjury; (B) willful unauthorized disclosure
of Confidential Information; (C) your failure to obey a material lawful
directive that is appropriate to your position from the CEO, the Executive
Chairman and Founder of CBS, or the CBS Board of Directors (or any committee
thereof); (D) your failure to comply with the written policies of CBS, including
the CBS Business Conduct Statement or successor conduct statement as they apply
from time to time; (E) your material breach of this Agreement (including any
representations herein); (F) your failure (except in the event of your
Disability) or refusal to substantially perform your material obligations under
this Agreement; (G) willful failure to cooperate with a bona fide internal
investigation or investigation by regulatory or law enforcement authorities or
the destruction or failure to preserve documents or other material reasonably
likely to be relevant to such an investigation, or the inducement of others to
fail to cooperate or to destroy or fail to produce documents or other material;
or (H) conduct which is considered an offense involving moral turpitude under
federal, state or local laws, or which might bring you to public disrepute,
scandal or ridicule or reflect unfavorably upon any of CBS’s businesses or those
who conduct business with CBS and its affiliated entities.
 
CBS will give you written notice of termination prior to
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 8
 
 
terminating your employment pursuant to clause (C), (D), (E), (F), (G) or (H) of
this paragraph 7(a)(i), setting forth the nature of any alleged failure, breach
or refusal in reasonable detail and the conduct required to cure.  Except for a
failure, breach or refusal which, by its nature, cannot reasonably be expected
to be cured, you shall have ten (10) business days from the giving of such
notice within which to cure any failure, breach or refusal under clause (C),
(D), (E), (F), (G) or (H) of this paragraph 7(a)(i); provided, however, that if
CBS reasonably expects irreparable injury from a delay of ten (10) business
days, CBS may give you notice of such shorter period within which to cure as is
reasonable under the circumstances.
 
(ii)           In the event that your employment terminates under paragraph
7(a)(i) during the Term hereof, CBS shall have no further obligations under this
Agreement, including, without limitation, any obligation to pay Salary or Bonus
or provide benefits, except to the extent required by applicable law.
 
(b)           Termination without Cause.
 
(i)           CBS may terminate your employment under this Agreement without
Cause at any time during the Term by providing written notice of termination to
you.
 
(ii)           In the event that your employment terminates under paragraph
7(b)(i) during the Term hereof, you shall thereafter receive, less applicable
withholding taxes, (x) any unpaid Salary through and including the date of
termination, any unpaid Bonus earned for the calendar year prior to the calendar
year in which you are terminated, any business expense reimbursements incurred
but not yet approved and/or paid and such other amounts as are required to be
paid or provided by law (the “Accrued Obligations”), payable within thirty (30)
days following your termination date, and (y) subject to your compliance with
paragraph 7(i) hereunder, the following payments and benefits:
 
(A)           Severance Amount:   a severance amount (the “Severance Amount”)
equal to two (2) times the sum of your Salary and Target Bonus in effect at the
time of your termination (or, if your Salary and/or Target Bonus has been
reduced in violation of this Agreement, your highest Salary and/or Target Bonus
during the Term), 50% of which shall be paid in a lump sum within thirty (30)
days following your termination date and the remaining 50% of which will be paid
in accordance with the Company’s regular payroll practices, in equal
installments, over a period of twenty-four (24) months, beginning with the
regular payroll date (“Regular Payroll Dates”) next following your termination
date; provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 9
 
 
409A and determined pursuant to procedures adopted by CBS) at the time of your
termination and any portion of the Severance Amount that would be paid to you
during the six-month period following your termination of employment constitutes
“deferred compensation” within the meaning of Code Section 409A, such portion
shall be paid to you in a lump sum on the earlier of (x) the first business day
of the seventh calendar month following the calendar month in which your
termination of employment occurs or (y) your death (the applicable date, the
“Permissible Payment Date”) rather than as described above, and any remaining
Severance Amount shall be paid to you or your estate, as applicable, in
accordance with the installment payment schedule set forth above on your Regular
Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date.  Each payment pursuant to this paragraph 7(b)(ii)(A)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A.
 
 
(B)           Health Benefits:  medical and dental insurance coverage for you
and your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of twenty-four (24) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law;
 
(C)           Life Insurance:  life insurance coverage for twenty-four (24)
months under CBS’s policy in effect on the date of termination in the amount
then furnished to CBS employees at no cost (the amount of which coverage will be
reduced to the amount of life insurance coverage furnished to you at no cost by
a third party employer); and
 
(D)           Equity:  the following with respect to awards
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 10
 
 
      granted to you under the LTIP (or any predecessor plan to the LTIP):
 
(I)           All awards of stock options that have not vested and become
exercisable on the date of such termination shall accelerate and vest
immediately on the Release Effective Date (as defined in paragraph 7(i)(i)
below), and will continue to be exercisable for the greater of twenty-four (24)
months or the period provided in accordance with the terms of the grant;
provided, however, that in no event shall the exercise period extend beyond
their expiration date.
 
(II)           All awards of stock options that have previously vested and
become exercisable by the date of such termination shall remain exercisable for
the greater of twenty-four (24) months or the period provided in accordance with
the terms of the grant; provided, however, that in no event shall the exercise
period extend beyond their expiration date.
 
(III)           All awards of RSUs that have not vested on the date of such
termination shall accelerate and vest immediately on the Release Effective Date
and be settled within ten (10) business days thereafter; provided, however, that
to the extent compliance with the performance-based compensation exception is
required in order to ensure the deductibility of any such RSU under Internal
Revenue Code Section 162(m) (“Code Section 162(m)”), such RSU shall vest if and
when the CBS Compensation Committee certifies that the performance goal relating
to such RSU has been met, or, if later, the Release Effective Date, and shall be
settled within ten (10) business days thereafter; provided, further, that to the
extent that you are a “specified employee” (within the meaning of Code Section
409A and determined pursuant to procedures adopted by CBS) at the time of your
termination and any portion of your RSUs that would otherwise be settled during
the six-month period following your termination of employment constitutes
“deferred compensation” within the meaning of Code Section 409A, such portion
shall be settled on the Permissible Payment Date.
 
(iii)           You shall not be required to mitigate the amount of any payment
provided for in paragraph 7(b)(ii) by seeking other employment.  The payments
provided for in paragraph 7(b)(ii) are in lieu of any other severance or income
continuation or protection under any CBS plan, program or agreement that may now
or hereafter exist.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 11
 
 
(c)           Resignation with Good Reason.
 
(i)           You may resign your employment under this Agreement with Good
Reason at any time during the Term by written notice of termination to CBS given
no more than thirty (30) days after the occurrence of the event constituting
Good Reason.  Such notice shall state an effective resignation date that is not
earlier than thirty (30) business days and not later than sixty (60) days after
the date it is given to CBS, provided that CBS may set an earlier effective date
for your resignation at any time after receipt of your notice.  For purposes of
this Agreement (and any other agreement that expressly incorporates the
definition of Good Reason hereunder), “Good Reason” shall mean the occurrence of
any of the following without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with physical and mental incapacity): (A) a material reduction in (1)
your position, titles, offices, reporting relationships, authorities, duties or
responsibilities from those in effect immediately prior to such reduction,
including any such reduction effected through any arrangement involving the
sharing of your position, titles, offices, reporting relationships, authorities,
duties or responsibilities, or any such reduction which would remove positions,
titles, offices, reporting relationships, authorities, duties or
responsibilities which are customarily given to an executive of a public company
comparable to CBS or (2) your base Salary or target compensation in effect
immediately prior to such reduction, including your annual Target Bonus or long
term incentive targets (for the avoidance of doubt, a material reduction shall
include and be deemed to have occurred with respect to clause (A)(1) above if
either (x) you cease to be the most senior executive responsible for the
financial affairs of CBS (provided that if CBS has an ultimate parent company
that is a public company, instead you are not the most senior executive
responsible for the financial affairs of the ultimate public parent company) or
(y) neither CBS nor its ultimate parent company (if any) is a public company);
(B) the assignment to you of duties or responsibilities that are materially
inconsistent with your position, titles, offices or reporting relationships as
they exist on January 1, 2011 or that materially impair your ability to function
as Executive Vice President, Chief Financial Officer of CBS; (C) the material
breach by CBS of any of its obligations under this Agreement; or (D) a Material
Reduction, as defined in Exhibit A attached hereto.  CBS shall have thirty (30)
days from the receipt of your notice within which to cure and, in the event of
such cure, your notice shall be of no further force or effect; provided,
however, that in the event of a Material Reduction, the thirty (30) day cure
period shall be extended to ninety (90) days.  If no cure is effected, your
resignation will be effective as of the date specified in your written notice to
CBS or such earlier effective date set by CBS following receipt of your notice.
 
(ii)           In the event that your employment terminates under
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 12
 
 
paragraph 7(c)(i) during the Term hereof, you shall thereafter receive, less
applicable withholding taxes, (x) the Accrued Obligations, payable within thirty
(30) days following your termination date, and (y) subject to your compliance
with paragraph 7(i) hereunder, the following payments and benefits:
 
(A)           Severance Amount:   a Severance Amount equal to two (2) times the
sum of your Salary and Target Bonus in effect at the time of your termination
(or, if your Salary and/or Target Bonus has been reduced in violation of this
Agreement, your highest Salary and/or Target Bonus during the Term), 50% of
which shall be paid in a lump sum within thirty (30) days following your
termination date and the remaining 50% of which will be paid in accordance with
the Company’s regular payroll practices, in equal installments, over a period of
twenty-four (24) months, beginning with the Regular Payroll Date next following
your termination date; provided, however, that to the extent that you are a
“specified employee” (within the meaning of Code Section 409A and determined
pursuant to procedures adopted by CBS) at the time of your termination and any
portion of the Severance Amount that would be paid to you during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall be
paid to you in a lump sum on the Permissible Payment Date rather than as
described above, and any remaining Severance Amount shall be paid to you or your
estate, as applicable, in accordance with the installment payment schedule set
forth above on your Regular Payroll Dates commencing with the Regular Payroll
Date that follows the Permissible Payment Date.  Each payment pursuant to this
paragraph 7(c)(ii)(A) shall be regarded as a separate payment and not one of a
series of payments for purposes of Code Section 409A.
 
(B)           Health Benefits:  medical and dental insurance coverage for you
and your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of twenty-four (24) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 13
 
 
provides you with this coverage, the cost of such coverage will be treated as
taxable income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law;
 
(C)           Life Insurance:  life insurance coverage for twenty-four (24)
months under CBS’s policy in effect on the date of termination in the amount
then furnished to CBS employees at no cost (the amount of which coverage will be
reduced to the amount of life insurance coverage furnished to you at no cost by
a third party employer); and
 
(D)           Equity:  the following with respect to awards granted to you under
the LTIP (or any predecessor plan to the LTIP):
 
(I)           All awards of stock options that have not vested and become
exercisable on the date of such termination, but which are at least 25% vested,
shall accelerate and vest immediately on the Release Effective Date, and will
continue to be exercisable for the greater of twenty-four (24) months or the
period provided in accordance with the terms of the grant; provided, however,
that in no event shall the exercise period extend beyond their expiration date.
 
(II)           All awards of stock options that have not vested (either in
accordance with their terms or pursuant to clause (I) above) and become
exercisable on the date of such termination, but which would otherwise vest
within the twenty-four (24) month period following the termination date, shall
accelerate and vest immediately on the Release Effective Date, and will continue
to be exercisable for the greater of twenty-four (24) months or the period
provided in accordance with the terms of the grant; provided, however, that in
no event shall the exercise period extend beyond their expiration date.
 
(III)           All awards of stock options that have previously vested and
become exercisable by the date of such termination shall remain exercisable for
the greater of twenty-four (24) months or the period provided in accordance with
the terms of the grant; provided, however, that in no event shall the exercise
period extend beyond their expiration date.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 14
 
 
(IV)           With respect to each award of RSUs that is at least 25% vested on
the date of your termination, the unvested portion shall accelerate and vest
immediately on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, however, that to the extent that you are a
“specified employee” (within the meaning of Code Section 409A and determined
pursuant to procedures adopted by CBS) at the time of your termination and any
portion of your RSUs that would otherwise be settled during the six-month period
following your termination of employment constitutes “deferred compensation”
within the meaning of Code Section 409A, such portion shall be settled on the
earlier of (x) the first business day of the seventh calendar month following
the calendar month in which your termination of employment occurs or (y) your
death.
 
(V)           With respect to all awards of RSUs that are not at least 25%
vested on the date of your termination, but which would otherwise vest within
the twenty-four (24) month period following the termination date, shall
accelerate and vest immediately on the Release Effective Date and be settled
within ten (10) business days thereafter; provided, however, that to the extent
compliance with the performance-based compensation exception is required in
order to ensure the deductibility of any such RSU under Code Section 162(m),
such RSU shall vest if and when the CBS Compensation Committee certifies that
the performance goal relating to such RSU has been met, or, if later, the
Release Effective Date, and shall be settled within ten (10) business days
thereafter; provided, further, that to the extent that you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination and any portion of
your RSUs that would otherwise be settled during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be settled on the Permissible
Payment Date.
 
(iii)           You shall not be required to mitigate the amount of any payment
provided for in paragraph 7(c)(ii) by seeking other employment.  The payments
provided for in paragraph 7(c)(ii) are in lieu of any other severance or income
continuation or protection under any CBS plan, program or agreement that may now
or hereafter exist.
 
(d)           Death.
 
(i)           Your employment with CBS shall terminate automatically
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 15
 
 
upon your death.
 
(ii)           In the event of your death prior to the end of the Term while
actively employed, your beneficiary or estate shall receive (x) the Accrued
Obligations, payable, less applicable withholding taxes, within 30 days
following your date of death; and (y) bonus compensation for the calendar year
in which your death occurs, determined in accordance with the STIP (i.e., based
upon CBS’s achievement of its goals and CBS’s good faith estimate of your
achievement of your personal goals) and prorated for the portion of the calendar
year through and including your date of death, payable, less applicable
withholding taxes, by March 15th of the following calendar year.
 
(iii)           If you die after the termination of your employment under
paragraph 7(b)(i) or 7(c)(i) during the Term, your beneficiary or estate shall
receive (x) any Severance Amount payable under paragraph 7(b)(ii)(A) or
7(c)(ii)(A), as applicable, up to the date on which the death occurs, payable,
less applicable withholding taxes, within 30 days following the date of death;
and (y) bonus compensation for the calendar year in which the death occurs in an
amount equal to your Target Bonus and prorated for the portion of the year
through and including your date of death, payable, less applicable deductions
and withholding taxes, by March 15th of the following calendar year.
 
(e)           Disability.
 
(i)           If, while employed during the Term, you become “disabled” within
the meaning of such term under CBS’s Short-Term Disability (“STD”) program (such
condition is referred to as a “Disability” or being “Disabled”), you will be
considered to have experienced a termination of employment with CBS and its
subsidiaries as of the date you first become eligible to receive benefits under
CBS’s Long-Term Disability (“LTD”) program or, if you do not become eligible to
receive benefits under CBS’s LTD program, you have not returned to work by the
six (6) month anniversary of your Disability onset date.
 
(ii)            Except as provided in this paragraph 7(e)(ii), in the event that
you become Disabled while employed full-time during the Term, you will
exclusively receive compensation under the STD program in accordance with its
terms and, thereafter, under the LTD program in accordance with its terms
provided you are eligible to receive LTD program benefits.   Notwithstanding the
foregoing, if you have not returned to work by December 31st of a calendar year
during the Term, you will receive bonus compensation for the calendar year(s)
during the Term in which you receive compensation under the STD program,
determined as follows:
 
(A)           for the portion of the calendar year from
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 16
 
 
January 1st until the date on which you first receive compensation under the STD
program, bonus compensation shall be determined in accordance with the STIP
(i.e., based upon CBS’s achievement of its goals and CBS’s good faith estimate
of your achievement of your personal goals) and prorated for such period; and
 
(B)           for any subsequent portion of that calendar year and any portion
of the following calendar year in which you receive compensation under the STD
program, bonus compensation shall be in an amount equal to your Target Bonus and
prorated for such period(s).
 
Bonus compensation under this paragraph 7(e)(ii) shall be paid, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
calendar year following the calendar year to which such bonus compensation
relates.  You will not receive bonus compensation for any portion of the
calendar year(s) during the Term while you receive benefits under the LTD
program.  For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under this paragraph 7(e)(ii) are in lieu of Salary and Bonus under
paragraphs 3(a) and (b).
 
(f)           Renewal Notice / Non-Renewal.  CBS shall notify you six (6) months
prior to the expiration of the Term in writing if it intends to continue your
employment beyond the expiration of the Term.  If you are notified that CBS does
intend to continue your employment, then you agree that you shall negotiate
exclusively with CBS for the first 90 days following such notification.  Nothing
contained herein shall obligate CBS to provide an increase to your compensation
hereunder upon such renewal. If you remain employed beyond the end of the Term
but have not entered into a new contractual relationship with CBS, or any of
CBS’s affiliated companies, your continued employment shall be “at will” and on
such terms and conditions as CBS may at the time establish, and either party,
during such period, may terminate your employment at any time, provided that if
CBS terminates your employment during such period without cause, you shall
become eligible to receive severance under the then current CBS severance policy
applicable to executives at your level, subject to the terms of such severance
policy (including your execution of a release in favor of CBS pursuant to such
policy to the extent required).
 
(g)           Resignation from Official Positions.  If your employment with CBS
terminates for any reason, you shall automatically be deemed to have resigned at
that time from any and all officer or director positions that you may have held
with CBS, or any of CBS’s affiliated companies and all board seats or other
positions in other entities you held on behalf of CBS, including any fiduciary
positions (including as a trustee) you hold with respect to any employee benefit
plans or trusts established by CBS.  You agree that this Agreement shall serve
as written notice of resignation in this
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 17
 
 
circumstance.  If, however, for any reason this paragraph 7(g) is deemed
insufficient to effectuate such resignation, you agree to execute, upon the
request of CBS or any of its affiliated companies, any documents or instruments
which CBS may deem necessary or desirable to effectuate such resignation or
resignations, and you hereby authorize the Secretary and any Assistant Secretary
of CBS or any of CBS’s affiliated companies to execute any such documents or
instruments as your attorney-in-fact.
 
(h)           Termination of Benefits.  Notwithstanding anything in this
Agreement to the contrary (except as otherwise provided in paragraph
7(b)(ii)(B), 7(c)(ii)(B) or 7(j)(ii)(C), as applicable, with respect to medical
and dental benefits), participation in all CBS benefit plans and programs
(including, without limitation, vacation accrual, all retirement and related
excess plans and LTD) will terminate upon the termination of your employment
except to the extent otherwise expressly provided in such plans or programs, and
subject to any vested rights you may have under the terms of such plans or
programs.  The foregoing shall not apply to the LTIP and, after the termination
of your employment, your rights under the LTIP shall be governed by the terms of
the LTIP award agreements, certificates, the applicable LTIP plan(s) and this
Agreement.
 
(i)           Release; Compliance with Paragraph 6.
 
(i)           Notwithstanding any provision in this Agreement to the contrary,
prior to payment by CBS of any amount or provision of any benefit pursuant to
paragraph 7(b)(ii), 7(c)(ii), 7(j)(ii) or 7(j)(iv), as applicable, within sixty
(60) days following your termination of employment, (x) you shall have executed
and delivered to CBS a general release in a form satisfactory to CBS and (y)
such general release shall have become effective and irrevocable in its entirety
(such date, the “Release Effective Date”); provided, however, that if, at the
time any cash severance payments are scheduled to be paid to you pursuant to
paragraph 7(b)(ii), 7(c)(ii), 7(j)(ii) or 7(j)(iv), as applicable, you have not
executed a general release that has become effective and irrevocable in its
entirety, then any such cash severance payments shall be held and accumulated
without interest, and shall be paid to you on the first Regular Payroll Date
following the Release Effective Date.  Your failure or refusal to sign and
deliver the release or your revocation of an executed and delivered release in
accordance with applicable laws, whether intentionally or unintentionally, will
result in the forfeiture of the payments and benefits under paragraph 7(b)(ii),
7(c)(ii), 7(j)(ii) or 7(j)(iv), as applicable.   Notwithstanding the foregoing,
if the sixty (60) day period does not begin and end in the same calendar year,
then the Release Effective Date shall occur no earlier than January 1st of the
calendar year following the calendar year in which your termination occurs.
 
(ii)           Notwithstanding any provision in this Agreement to the contrary,
the payments and benefits described in paragraphs 7(b)(ii), 7(c)(ii), 7(j)(ii)
and 7(j)(iv), as applicable, shall immediately cease, and CBS shall have
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 18
 
 
no further obligations to you with respect thereto, in the event that you
materially breach any provision of paragraph 6 hereof.
 
(j)           Payments in Connection with Certain Corporate Events.
 
(i)           Definition.  For purposes of this Agreement, a “Corporate Event”
shall be deemed to occur upon the occurrence of any of the following events:
 
(A)           consummation of a merger, consolidation or reorganization of CBS
or any of its subsidiaries unless, immediately following such transaction, (I)
all or substantially all the beneficial owners of CBS stock having general
voting power immediately prior to such transaction directly or indirectly own
more than fifty percent (50%) of the general voting power of the entity
resulting from such transaction (the “Combined Company”) in substantially the
same proportions as their beneficial ownership of such CBS stock immediately
prior to the transaction (excluding any general voting power of the Combined
Company that such beneficial owners directly or indirectly received as a result
of their beneficial ownership of the other entity involved in the transaction),
(II) no person or group directly or indirectly beneficially owns stock
representing more than twenty percent (20%) of the general voting power of the
Combined Company and (III) a majority of the independent directors of the
Combined Company and a majority of the directors of the Combined Company, in
each case, consist of individuals who were Original Independent Directors (as
such term is defined in clause (D) below) immediately prior to such transaction;
or
 
(B)           consummation of the sale or disposition of all or substantially
all of the assets of CBS; or
 
(C)           at any time after January 1, 2011, any “person” or “group” (within
the meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules and regulations promulgated thereunder),
directly or indirectly acquires or then beneficially owns (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) stock representing more than
twenty percent (20%) of the general voting power of CBS at a time when the
person who, on January 1, 2011, is the ultimate beneficial owner (within the
meaning of Rule 13d-3(a)(1) under the Exchange Act) (the “Ultimate Voting
Beneficial Owner”) of a majority of the general voting power of
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 19
 
 
CBS no longer is the Ultimate Voting Beneficial Owner of a majority thereof; or
 
(D)           a majority of the independent directors of the CBS Board of
Directors (the “Board”) ceases to consist of Original Independent
Directors.  “Original Independent Directors” shall mean those individuals who,
as of January 1, 2011, constitute the independent directors of the Board and
those successor independent directors who are elected or appointed to the Board,
either by a vote of the Board or by action of the shareholders of CBS pursuant
to a recommendation by the Board, as a result of the death, voluntary retirement
or resignation of an Original Independent Director (or any successor thereto
pursuant to this proviso), including a voluntary determination by such Original
Independent Director (or such successor) not to stand for re-election.
 
(ii)           Termination Payments.  In the event that your employment
terminates under circumstances described in paragraph 7(b)(i) or 7(c)(i) at any
time during the twenty-four (24) month period following the date of a Corporate
Event, provided that such Corporate Event occurs during the Term, you shall
thereafter receive, less applicable withholding taxes, (x) the Accrued
Obligations, payable within thirty (30) days following your termination date,
and (y) subject to your compliance with paragraph 7(i) hereunder, the following
payments and benefits:
 
(A)           Pro-Rata Bonus:  a Bonus for the calendar year in which your
employment is terminated, such Bonus to be determined based on actual
performance and consistent with senior executives who remain employed with CBS,
and then prorated based on the number of calendar days of such year elapsed
through the date your employment is terminated (the “Pro-Rata Bonus”), payable,
less applicable deductions and withholding taxes, between January 1st and March
15th of the following calendar year;
 
(B)           Enhanced Severance Amount:   an amount equal to three (3) times
the sum of (i) your Salary in effect at the time of your termination (or, if
your Salary has been reduced in violation of this Agreement, your highest Salary
during the Term) and (ii) the average of your actual annual Bonus awards for the
three years immediately preceding the year in which your employment is
terminated (the “Enhanced Severance Amount”).  To the extent the Enhanced
Severance Amount exceeds the Severance Amount, such excess portion shall be paid
in a lump sum within
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 20
 
 
thirty (30) days following your termination date.  The remaining portion of the
Enhanced Severance Amount shall be paid in accordance with the schedule
described in paragraph 7(b)(ii)(A); provided that to the extent such remaining
portion of the Enhanced Severance Amount does not constitute “deferred
compensation” within the meaning of Code Section 409A, such portion shall also
be paid in a lump sum within thirty (30) days following your termination date
and any remainder will be paid in accordance with the schedule described in
paragraph 7(b)(ii)(A); provided, further, that if you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of the Enhanced
Severance Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to you in a lump sum on
the Permissible Payment Date rather than as described above, and any remaining
Enhanced Severance Amount shall be paid to you or your estate, as applicable, in
accordance with the installment payment schedule set forth above on your Regular
Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date.  Each payment pursuant to this paragraph 7(j)(ii)(B)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A;
 
(C)           Health Benefits:  medical and dental insurance coverage for you
and your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of thirty-six (36) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 21
 
 
(D)           Life Insurance:  life insurance coverage for thirty-six (36)
months under CBS’s policy in effect on the date of termination in the amount
then furnished to CBS employees at no cost (the amount of which coverage will be
reduced to the amount of life insurance coverage furnished to you at no cost by
a third party employer);
 
(E)           Equity:  the following with respect to awards granted to you under
the LTIP (or any predecessor plan to the LTIP):
 
(I)           All awards of stock options that have not vested and become
exercisable on the date of such termination shall accelerate and vest
immediately on the Release Effective Date (as defined in paragraph 7(i) above),
and will continue to be exercisable until their expiration date;
 
(II)           All awards of stock options that have previously vested and
become exercisable by the date of such termination shall remain exercisable
until their expiration date; and
 
(III)           With respect to all awards of RSUs and other equity awards that
have not vested on the date your employment is terminated, such awards shall
accelerate and vest immediately on the Release Effective Date and be settled
within ten (10) business days thereafter; provided, however, that to the extent
compliance with the performance-based compensation exception is required in
order to ensure the deductibility of any such RSU or other equity award under
Internal Revenue Code Section 162(m), such RSU or other equity award shall vest
if and when the CBS Compensation Committee certifies that the performance goal
relating to such RSU or other equity award has been met, or, if later, the
Release Effective Date, and shall be settled within ten (10) business days
thereafter; provided, further, that to the extent that you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination and any portion of
your RSUs and other equity awards would otherwise be settled during the
six-month period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall be
settled on the Permissible Payment Date; and
 
(F)           Outplacement Services:  CBS will make available
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 22
 
 
to you, at its expense, executive level outplacement services with a leading
national outplacement firm, with such outplacement services to be provided for a
period of up to twelve (12) months following the date on which your employment
is terminated.  The outplacement program shall be designed and the outplacement
firm selected by CBS.  CBS will pay all expenses related to the provision of
outplacement services directly to the outplacement firm by the end of the
calendar year following the calendar year in which the outplacement services are
provided.
 
(iii)           No Mitigation.  You shall not be required to mitigate the amount
of any payment provided for in paragraph 7(j)(ii) by seeking other
employment.  The payments provided for in paragraphs 7(j)(ii) and 7(j)(iv) are
in lieu of any other severance or income continuation or protection in this
Agreement or in any CBS plan, program or agreement that may now or hereafter
exist.
 
(iv)           Tax Neutralization Payment.
 
(A)           If it is determined by CBS, or by the Internal Revenue Service
(the “IRS”) pursuant to an IRS audit (an “Audit”) of your federal income tax
return(s), that any payment or benefit provided to you under this Agreement or
otherwise would be subject to the excise tax imposed under Code Section 4999, or
any interest or penalties with respect to such excise tax (such excise tax,
together with any interest or penalties thereon, is herein referred to as the
“Excise Tax”), CBS shall compute the amount that would be payable to you if the
total amounts that are payable to you by CBS and are payments described in Code
Section 280G(b)(2) (“Tax Payments”) were limited to the maximum amount that may
be paid to you under Code Sections 280G and 4999 without imposition of the
Excise Tax (this amount is referred to as the “Capped Amount”).  CBS will also
compute the amount that would be payable under the Agreement without regard to
Code Sections 280G and 4999 limit (this amount is referred to as the “Uncapped
Amount”). Notwithstanding anything in this Agreement to the contrary, if the
Uncapped Amount is less than 120% of the Capped Amount, then the total benefits
and other amounts that are considered Tax Payments and are payable to you under
this Agreement will be reduced to the Capped Amount.  If the Capped Amount is to
be paid, payments shall be reduced in the following order: (I) acceleration of
vesting on any stock options for which the exercise price exceeds the then fair
market value, (II) acceleration of vesting of RSUs and any
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 23
 
 
other equity not covered by clause (I) above, (III) any benefits valued as Tax
Payments, (IV) any cash amounts payable to you other than the Enhanced Severance
Amount and (V) the Enhanced Severance Amount (with the reduction first applied
against the payment scheduled to be made the furthest from your termination
date, then the next earliest, and so forth).
 
(B)           If the Uncapped Amount equals or exceeds 120% of the Capped
Amount, then any payments, distributions or benefits you would receive from CBS
or otherwise, but determined without regard to any additional payment required
under this paragraph 7(j)(iv), pursuant to the terms of this Agreement
(“Payments”), would (I) constitute Tax Payments and (II) be subject to the
Excise Tax, then CBS shall pay (either directly to the IRS as tax withholdings
or to you as a reimbursement of any amount of taxes, interest and penalties paid
by you to the IRS) both the Excise Tax and an additional cash payment (a “Tax
Neutralization Payment”) in an amount that will place you in the same after-tax
economic position that you would have enjoyed if the Payments had not been
subject to the Excise Tax.  Any Tax Neutralization Payment, as determined
pursuant to this paragraph 7(j)(iv)(B), shall be paid by CBS to you within
fifteen (15) days following the later of (x) the due date for the payment of any
Excise Tax and (y) the receipt of the Auditors’  determination. Any
determination by the Auditors shall be binding upon CBS and you.
 
(C)           CBS will consult with its outside tax counsel at its expense, to
the extent it reasonably deems appropriate, in making determinations pursuant to
the proceeding paragraphs.  The amount of the Tax Neutralization Payment shall
be calculated by CBS’s regular independent auditors (the “Auditors”) based on
the amount of the Excise Tax paid or payable by CBS as determined by CBS or by
the IRS.  If the amount of the Excise Tax determined by the IRS is greater than
the amount previously determined by CBS, the Auditors shall recalculate the
amount of the Tax Neutralization Payment and shall provide you with detailed
support for their calculations.  CBS shall be responsible for the fees and
expenses incurred by the Auditors in making these calculations.
 
(D)           As a result of the uncertainty in the application of Code Section
4999 (or any successor to such Code Section) at the time of any determination
hereunder, it is possible that (x) the Tax
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 24
 
 
Neutralization Payment is less than the amount which should have been paid or
reimbursed (an “Underpayment”), or (y) the Tax Neutralization Payment is greater
than the amount which should have been paid or reimbursed (an “Overpayment”),
consistent with the calculations required to be made hereunder.  In the event of
an Underpayment, such Underpayment shall be promptly paid by CBS to you or
directly to the IRS on your behalf.  In the event of an Overpayment, such
Overpayment shall be promptly repaid to by you to CBS on an after-tax basis.
 
(E)           You shall promptly notify CBS of any IRS claim during an Audit
that an Excise Tax is due with respect to any Payments.  Such notification shall
be given as soon as practicable, but no later than ten (10) business days after
you are informed in writing of such claim, and shall apprise CBS of the nature
of such claim and the date on which such claim is requested to be
paid.  However, you shall be under no obligation to defend against such claim by
the IRS unless CBS requests, in writing, that you undertake the defense of such
IRS claim on behalf of CBS and at CBS’s sole expense.  In such event, CBS may
elect to control the conduct to a final determination through counsel of its own
choosing and at its sole expense, of any audit, administrative or judicial
proceeding involving an asserted liability relating to the Excise Tax, and you
shall not settle, compromise or concede such asserted Excise Tax and shall
cooperate with CBS in each phase of any contest.
 
(F)           Notwithstanding anything in this paragraph 7(j)(iv), any Tax
Neutralization Payment shall be paid no later than the last day of the calendar
year following the calendar year in which you remitted the Excise Tax or, if the
IRS’s assessment of the Excise Tax is disputed, the end of the calendar year
following the calendar year in which there is a final and nonappealable
settlement or other resolution of the dispute.


(v)           Death.  If you die prior to payment of any amount or benefit
described in paragraph 7(j)(ii)(A), (B) or (E) or paragraph 7(j)(iv) that would
have been paid to you had you continued to live, all such amounts and benefits
shall be paid, less applicable deductions and withholding taxes, to your
beneficiary (or, if no beneficiary has been designated, your estate) in
accordance with the applicable payment schedule.
 
(vi)           Survival of Provisions.  If a Corporate Event occurs during the
Term, the provisions of this paragraph 7(j) (and any other provision in
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 25
 
 
this Agreement which relates to or is necessary for the enforcement of the
parties’ rights under this paragraph 7(j)) shall survive the expiration of the
Term of this Agreement.  For avoidance of doubt, the provisions of paragraphs
6(a) and 6(c) shall apply so long as any payments are due to you pursuant to
this paragraph 7(j), even if your termination date occurs following expiration
of the Term of this Agreement.
 
8.            No Acceptance of Payments.  You represent that you have not
accepted or given nor will you accept or give, directly or indirectly, any
money, services or other valuable consideration from or to anyone other than CBS
for the inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.
 
9.            Equal Opportunity Employer; Employee Statement of Business
Conduct. You recognize that CBS is an equal opportunity employer.  You agree
that you will comply with CBS policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, sex, religion, national origin, citizenship, age, marital
status, sexual orientation, disability or veteran status.  In addition, you
agree that you will comply with the CBS Business Conduct Statement.
 
10.            Notices.  All notices under this Agreement must be given in
writing, by personal delivery or by registered mail, at the parties’ respective
addresses shown on this Agreement (or any other address designated in writing by
either party), with a copy, in the case of CBS, to the attention of the
Executive Vice President, General Counsel, CBS.  Any notice given by registered
mail shall be deemed to have been given three days following such mailing.
 
11.            Assignment.  This is an Agreement for the performance of personal
services by you and may not be assigned by you or CBS except that CBS may assign
this Agreement to any affiliated company of or any successor in interest to CBS.
 
12.            New York Law, Etc.  You acknowledge that this Agreement has been
executed, in whole or in part, in New York, and your employment duties are
primarily performed in New York.  Accordingly, you agree that this Agreement and
all matters or issues arising out of or relating to your CBS employment shall be
governed by the laws of the State of New York applicable to contracts entered
into and performed entirely therein.
 
13.            No Implied Contract.  Nothing contained in this Agreement shall
be construed to impose any obligation on CBS or you to renew this Agreement or
any portion thereof.  The parties intend to be bound only upon execution of a
written agreement and no negotiation, exchange of draft or partial performance
shall be deemed to imply an agreement.  Neither the continuation of employment
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 26
 
 
14.            Entire Understanding.  This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained in
this Agreement, and can be changed only by a writing signed by both parties.
 
15.            Void Provisions.  If any provision of this Agreement, as applied
to either party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.
 
16.            Supersedes Prior Agreements.  With respect to the period covered
by the Term, this Agreement supersedes and cancels all prior agreements relating
to your employment by CBS or any of CBS’s affiliated companies relating to the
subject matter herein, including, without limitation, your prior employment
agreement with CBS dated November 17, 2008.
 
17.           Payment of Deferred Compensation – Section 409A.
 
(a)            To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section
409A.  This Agreement shall be construed in a manner to give effect to such
intention.  In no event whatsoever (including, but not limited to as a result of
this paragraph 17 or otherwise) shall CBS or any of its affiliates be liable for
any tax, interest or penalties that may be imposed on you under Code Section
409A.  Neither CBS nor any of its affiliates have any obligation to indemnify or
otherwise hold you harmless from any or all such taxes, interest or penalties,
or liability for any damages related thereto. You acknowledge that you have been
advised to obtain independent legal, tax or other counsel in connection with
Code Section 409A.
 
(b)            Your right to any in-kind benefit or reimbursement benefits
pursuant to any provisions of this Agreement or pursuant to any plan or
arrangement of CBS covered by this Agreement shall not be subject to liquidation
or exchange for cash or another benefit.
 
18.            Arbitration.  If any disagreement or dispute whatsoever shall
arise between the parties concerning, arising out of or relating to this
Agreement (including the documents referenced herein) or your employment with
CBS, the parties hereto agree that such disagreement or dispute shall be
submitted to binding arbitration before the American Arbitration Association
(the “AAA”), and that a neutral arbitrator will be selected in a manner
consistent with its Employment Arbitration Rules and Mediation Procedures (the
“Rules”).  Such arbitration shall be confidential and private and conducted in
accordance with the Rules.  Any such arbitration proceeding shall take place in
New York City before a single arbitrator (rather than a panel of
arbitrators).  The parties agree that the arbitrator shall have no authority to
award any punitive or
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Joseph R. Ianniello
February 3, 2011
Page 27
 
 
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in such arbitration.  Each party shall bear its respective
costs (including attorney’s fees, and there shall be no award of attorney’s
fees), provided that if you are the prevailing party (as determined by the
arbitrator in his or her sole discretion) in a dispute concerning the
enforcement of the provisions of this Agreement in relation to paragraph 7(j),
you shall be entitled to recover all of your costs (including attorney’s fees)
reasonably incurred in connection with such dispute.  Following the arbitrator’s
issuance of a final non-appealable award setting forth that you are the
prevailing party, CBS shall reimburse you for such costs within thirty (30) days
following its receipt of reasonable written evidence substantiating such costs,
provided that in no event will payment be made to you later than the last day of
the calendar year next following the calendar year in which the award is
issued.  If there is a dispute regarding the reasonableness of the costs you
incur, the same arbitrator shall determine, in his or her sole discretion, the
costs that shall be reimbursed to you by CBS.  Judgment upon the final award(s)
rendered by such arbitrator, after giving effect to the AAA internal appeals
process, may be entered in any court having jurisdiction
thereof.  Notwithstanding anything herein to the contrary, CBS shall be entitled
to seek injunctive, provisional and equitable relief in a court proceeding as a
result of your alleged violation of the terms of Section 6 of this Agreement,
and you hereby consent and agree to exclusive personal jurisdiction in any state
or federal court located in the City of New York, Borough of Manhattan.
 
 
[signature page to follow]
 
 
 
 
 

--------------------------------------------------------------------------------

 

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.
 


Very truly yours,


CBS CORPORATION


 

           
By:
/s/Anthony G. Ambrosio         
Anthony G. Ambrosio
       
EVP, Human Resources & Administration
   



 
 
ACCEPTED AND AGREED: 
 
 



  /s/Joseph R. Ianniello         
Joseph R. Ianniello
                 
Dated:
  2/3/11                






 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


1)  
A “Reduction” shall occur if, solely as a result of the Incremental Income Tax,
your Net CBS Income is less than it otherwise would have been had you not
performed any California Services for the Period and had instead continued to
reside in the state of your domicile (currently New Jersey, but may include
Connecticut or New York (but not in New York City) if you change your domicile
to either of these states for such Period) and worked solely at CBS’s
headquarters in New York, New York for the Period.   The Reduction shall be
considered a “Material Reduction” under paragraph 7(c)(i)(C) of the Agreement if
the Reduction in Net CBS Income is 6% or more.



2)  
Definitions



i.  
“Net CBS Income” means the ordinary income that you receive from CBS and its
subsidiaries, net after federal, state and local taxes for the applicable
Period.



ii.  
“Period” means each calendar year that ends during the Term, beginning with
calendar year 2009, but only to the extent you remain employed with CBS on the
last day of such calendar year.



iii.  
“California Services” means the performance of services in California for CBS
and its subsidiaries at the request of CBS.



iv.  
“Incremental Income Tax” means the additional income tax you are required to pay
to local or state tax authorities for the applicable Period with respect to your
Net CBS Income (after adjusting the same for the federal income tax deduction of
state and local taxes), which you would not have been required to pay had you
not performed any California Services for the Period and had instead continued
to reside in the state of your domicile (currently New Jersey, but may include
Connecticut or New York (but not in New York City) if you change your domicile
to either of these states for such Period) and worked solely at CBS’s
headquarters in New York, New York.



3)  
Conditions



i.  
You shall be entitled to assert the occurrence of a “Material Reduction” only
after filing all applicable tax returns with the applicable taxing authorities
for the Period and providing copies and supporting information of the same to
CBS, as may be requested by CBS, as evidence of a claimed Material Reduction.



ii.  
Notwithstanding anything to the contrary in this Exhibit A or in paragraph
7(c)(i)(C) of the Agreement, you shall not be entitled to claim

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
  
the occurrence of a Material Reduction:

 
1.  
For any Period during which you are terminated for Cause;



2.  
For any Period during which you establish permanent residence in California or
any residence in New York City, whether intentionally or unintentionally, and
all subsequent Periods thereafter; or



3.  
If the Material Reduction results from a change in the applicable tax laws or
tax rates in a locality or state (other than one in California) for the Period
for reasons unrelated to your performance of California Services.



4)  
A “Material Reduction” shall be considered cured within the meaning of paragraph
7(c)(i) of the Agreement by payment to you within 90 days of an amount
sufficient to cause the Reduction to be under 6% for the Period.  In no event
shall such cure payment be made later than December 31st of the calendar year
following the calendar year in which you remit the taxes for the Period.



